DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because it contains a typographical error. Lines 4-5 should be amended as follows: “The main body portion  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 8 and 10 are objected to because of the following informalities: inconsistent language. Claims 8 and 10 require all the limitations of claim 1, thus requires the same language. Claims 8 and 10 should be amended as follows:
Claim 8: “A treatment instrument comprising: the probe connected to the ultrasonic transducer configured to generate ultrasonic vibration according to claim 1, 
Claim 10: “A treatment device comprising: the treatment instrument according to claim 8; wherein the ultrasonic transducer 
Appropriate corrections are required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olympus Corp (WO 2015133006).
Regarding claim 1, Olympus Corp discloses a probe (14) connected to an ultrasonic transducer (vibration generation part 16) configured to generate ultrasonic vibration (converts current to ultrasonic vibration, thus 16 is considered an ultrasonic transducer configured to generate ultrasonic vibration as claimed; for example, see paragraph 14), the probe (14) comprising 5an elongated main body portion (27) that includes a distal end portion and a proximal end portion (for example, see Figures 1, 11-14, and 21), and that is configured to transmit the ultrasonic vibration (for example, see paragraph 21), and a cylindrical engagement portion (32/33 or 70) to which the ultrasonic vibration is input (for example, see Figures 11-14 illustrating element 24 of 16 is input to 32 or Figures 20-21 illustrating element 17 of 16 is input to 70), 10the cylindrical engagement portion (32/33 or 70) being formed by a material having the same level or a lower level of attenuation rate as or than that of the ultrasonic vibration in the main body portion (for example, see paragraphs 17, 19, and 66, wherein the probe 14 may be made from titanium alloy and the engagement portion 32/33, which are components of 17, and 70 may also be made from titanium alloy thus the engagement portion having 
Regarding claim 2, Olympus Corp discloses the engagement portion (70) covers an outer circumference of the proximal end portion of the main body portion (covers proximal end 72; for example, see Figure 22).
Regarding claim 3, Olympus Corp discloses, wherein the engagement portion (32/33 or 70) has a closed-end cylindrical shape (for example, see Figures 12 and 20 in that the engagement portions are cylindrical around their entire outer circumference).
Regarding claim 4, Olympus Corp discloses the engagement portion (70) holds an outer circumference and/or a vicinity of the outer circumference of a position that- 52 - becomes an antinode of the ultrasonic vibration in the proximal end portion of the main body portion when the ultrasonic vibration is transmitted to the main body portion through the engagement portion (“antinode” being considered the disclosed “position deviated from a node position of the ultrasonic vibration”; for example, see paragraph 
Regarding claim 5, Olympus Corp discloses the engagement portion (32/33 or 70) is formed by a material different from that of the main body portion (for example, see paragraphs 17, 19, and 66, wherein the probe 14 may be made from titanium alloy and the engagement portion 32/33, which are components of 17, and 70 may also be made from titanium alloy, or a different material such as an aluminum alloy or the like, wherein aluminum alloy has a lower attenuation rate as per applicant’s disclosure and claim 6 below since it requires the limitations of claim 1).
Regarding claim 6, Olympus Corp discloses the main body portion (27) is formed by titanium or a 10titanium alloy, and the engagement portion is formed by an aluminum alloy (for example, see paragraphs 17, 19, and 66, wherein the probe 14 may be made from titanium alloy and the engagement portion 32/33, which are components of 17, and 70 may also be made from titanium alloy, or a different material such as an aluminum alloy or the like).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Olympus Corp.
Regarding claim 7, Olympus Corp discloses the engagement portion (32/33 or 70) includes a fitting portion (51 or 75) on an outer circumference surface thereof (for example, see Figures 11-14 and 20-21), 15the fitting portion (51 or 75) being at an outer circumferential position of a position that becomes a node of the ultrasonic vibration and the vicinity thereof when the ultrasonic vibration is transmitted to the main body portion through the engagement portion (structured as claimed thus performs the function of becoming a node), and the and 20the fitting portion (51 or 75) being fitted to an exterior portion (exterior portion of 32/33/52 or 70; for example, see Figures 11-14 and 21). Olympus Corp fails to disclose the exterior portion being formed by a material having an electrical insulation property. However, Olympus Corp teaches in paragraph 19 that engagement portion 17 in an alternate embodiment, which is equivalent to engagement portions in the alternate disclosed embodiments, may be formed from a resin, which have electrical insulation properties. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have formed the engagement portion (which comprise the exterior portion) from by a material having electrical insulation properties, such as a resin as taught by Olympus Corp, such that the fitting portion is fitted to an exterior portion having an electrical insulation property, since it has been held to be within the general skill of a worker in the art to select a In re Leshin, 125 USPQ 416. Doing so would still yield a cylindrical engagement portion being formed by a material (a resin) having the same level or a lower level of attenuation rate as or than that of the ultrasonic vibration in the main body portion (resins have lower acoustic attenuation or damping than titanium alloys as is described by the applicant in the original disclosure).
Regarding claim 8, Olympus Corp discloses a treatment instrument comprising: the probe according to claim 1 (see rejection above for details), in which the 25engagement portion (32/33 or 70) is connected to an ultrasonic transducer (16) that is configured to generate ultrasonic vibration (converts current to ultrasonic vibration, thus 16 is considered an ultrasonic transducer configured to generate ultrasonic vibration as claimed; for example, see paragraph 14), and an exterior portion (51 or 75) engaged with the engagement portion and disposed outside the engagement portion (for example, see Figures 11-14 and 21). Olympus Corp fails to disclose the exterior portion having an electrical insulation - 53 -property. However, Olympus Corp discloses in paragraphs 46 and 66 that the exterior portion may be formed from titanium alloy, aluminum alloy, “or the like” and teaches in paragraph 19 that resins, which have electrical insulation properties, are known equivalent materials (a titanium alloy, an aluminum alloy, a steel, a metal glass, a resin, a fiber-reinforced resin or the like). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have formed the exterior portion of a material having electrical insulation properties, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended In re Leshin, 125 USPQ 416. Doing so would still yield a cylindrical engagement portion being formed by a material (a resin) having the same level or a lower level of attenuation rate as or than that of the ultrasonic vibration in the main body portion (resins have lower acoustic attenuation or damping than titanium alloys as is described by the applicant in the original disclosure).
Regarding claim 9, Olympus Corp discloses 5the engagement portion (32/33) includes a fitting portion (52) at an outer circumferential position that becomes a node of the ultrasonic vibration and a vicinity thereof when the ultrasonic vibration is transmitted to the main body portion through the engagement portion (structured as claimed, thus performing the claimed function), and 10the exterior portion (51) can be fitted to the fitting portion (for example, see Figures 11-14).
Regarding claim 10, Olympus Corp discloses a treatment device comprising: the treatment instrument according to claim 8 (see rejection above for details), and an ultrasonic transducer (16) that is connected to a 15proximal end of the engagement portion (for example, see Figures 11-14 illustrating 16 connected to a proximal end of 32/33 and Figure 21 illustrating 16 connected to a proximal end of 70).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE R TYSON whose telephone number is (571) 272-9062. The examiner can normally be reached Monday-Thursday 4:30 AM - 2:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELANIE R TYSON/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        February 24, 2022